Citation Nr: 1501774	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-17 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 




INTRODUCTION

The Veteran served in the United States Navy from July 1969 to May 2002.  He died in August 2008.  The appellant is the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDING OF FACT

The Veteran's service-connected seizure disorder, post meningioma, contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1310 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.312(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a) (2014).  

Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3) (2013). There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4) (2013).

During the Veteran's lifetime, he was service connected for numerous disabilities, including a seizure disorder, post meningioma, craniotomy.  He had a combined disability rating of 70 percent, with his seizure disorder rated as 60 percent disabling.  His death certificate lists his cause of death as lung cancer.  

In an October 2008 letter, Edwin Davidson, M.D., the Veteran's treating oncologist, reported that the Veteran was hospitalized in July 2008 with pulmonary embolism and multiple thrombi.  He stated that the Veteran followed a downhill course, expiring from his carcinoma.  Dr. Davidson noted that the Veteran had both meningioma and cerebral metastases of his cancer.  He stated that "the probability of developing deep venous thrombosis is increased in an individual with a brain lesion, regardless of whether it is malignant."  He further stated the meningioma, along with the cancer, was a contributing factor to deep venous thrombosis and pulmonary emboli.

Here, at a minimum, the Veteran's seizure disorder post meningioma was a disability that involved an active process affecting vital organs. Given the severity of this condition during his lifetime, in conjunction with the opinion from Dr. Davidson, the Board finds that it contributed to his death and cannot be reasonably disassociated from the cause of his death in August 2008.

In sum, the Board considers the evidence to be in equipoise. Accordingly, 

resolving doubt in the appellant's favor, service connection for the cause of the Veteran's death is granted. 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

